COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Bumgardner
Argued at Alexandria, Virginia


TYWON W. BRISCOE
                                               OPINION BY
v.        Record No. 1963-96-4        JUDGE JERE M. H. WILLIS, JR.
                                            JANUARY 27, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                  Arthur B. Vieregg, Jr., Judge
          Steven D. Briglia (Briglia & Hundley, P.C.,
          on brief), for appellant.

          Richard B. Smith, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     On appeal from his conviction for aggravated malicious

wounding and the use of a firearm in the commission of a felony,

Tywon W. Briscoe contends that the trial court erred in failing

to instruct the jury that he would be ineligible for parole.   We

affirm the judgment of the trial court.

     On August 7, 1995, Briscoe shot Luis Glaize.    A jury

convicted Briscoe of aggravated malicious wounding and use of a

firearm in the commission of a felony.    The trial court

instructed the jury that the penalty range for aggravated

malicious wounding is twenty years to "imprisonment for life."

     During deliberations, the jury sent the trial court a note

asking:
          (1)   Please provide definition (in number of
                years) of "Imprisonment for life"?

          (2)   When is the eligibility of parole for a
                20 year sentence?
In response to the first question, the trial court replied:

"'Imprisonment for life' means the plain, common definition of

those words."   As to the second question, the trial court

replied:
           You should impose such punishment as you
           think is just under the evidence and within
           the instructions of the Court. You are not
           to concern yourselves with what may happen
           afterwards.


     The jury fixed Briscoe's punishment at thirty-two years in

prison for aggravated malicious wounding and three years for use

of a firearm in the commission of a felony.   By final order, the

trial court imposed these sentences.
     Our decision in this case is controlled by Mosby v.

Commonwealth, 24 Va. App. 284, 482 S.E.2d 72 (1997).     In Mosby,

we held that a trial court is not required to instruct the jury

on a defendant's eligibility for parole in non-capital cases.

Id. at 286, 482 S.E.2d at 72.   "Parole ineligibility" is not

based upon a defendant's character, culpability, or the nature of

the offense, and is not, therefore, relevant to punishment.
Walker v. Commonwealth, 25 Va. App. 50, 66, 486 S.E.2d 126, 134

(1997).

     The trial court instructed the jurors that "imprisonment for

life" is self-explanatory and that they should not concern

themselves with what might occur in the future.   These responses

to the jury's inquiries were proper.    See Clagett v.
Commonwealth, 252 Va. 79, 94, 472 S.E.2d 263, 272 (1996); Clark




                                - 2 -
v. Commonwealth, 220 Va. 201, 214, 257 S.E.2d 784, 792 (1979);

Hinton v. Commonwealth, 219 Va. 492, 247 S.E.2d 704 (1978).

     Accordingly, we affirm the judgment of the trial court.

                                                  Affirmed.




                              - 3 -